ACCEPTED
                                                                                                     12-15-00273-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                11/6/2015 2:31:17 PM
                                                                                                           Pam Estes
                                                                                                              CLERK

                                          12-15-00273-CR
                                     No. _______________

 DAVID MARK DAVIS II                            §          IN THE COURT OF APPEALS
                                                                                FILED IN
                                                §                        12th COURT OF APPEALS
 vs.                                            §      TWELFTH       JUDICIAL TYLER,  TEXAS
                                                                                DISTRICT
                                                §                        11/6/2015 2:31:17 PM
 STATE OF TEXAS                                 §                         TYLER,PAMTEXAS
                                                                                     ESTES
                                                                                  Clerk




                 NOTICE REGARDING COURT REPORTER RECORD

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


       COMES NOW Appellant David Mark Davis II who files this notice regarding the court
reporter record in this cause. Appellant would respectfully show the following:


   1. Appellant’s Habeas Application was denied by the Angelina County Court without any
       hearings being held. As such, there was no reported record created related specifically to
       Appellant’s Application for Writ of Habeas Corpus.
   2. The Court should already have on file a copy of the reporter record from Appellant's
       initial trial. This record was filed in cause 12-14-00296-CR, Davis v. State, 2015 Tex.
       App. LEXIS 5472 (Tex. App. Tyler May 29, 2015).




DATED: 11/06/2015

                                                            Respectfully Submitted,




                                                            _________________________
                                                            David Mark Davis II
                                                            Applicant, Pro Se
                                  CERTIFICATE OF SERVICE

    I certify that at the time of filing, a copy of the foregoing notice was served on The State of
Texas through counsel of record, Mr. James Yakovsky, by email to
jyakovsky@angelinacounty.net.



                                                   _________________________
                                                       David Mark Davis II